Citation Nr: 0510344	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  99-23 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a stomach 
disability claimed as secondary to medications prescribed for 
the veteran's service-connected myofascial pain syndrome.

2.  Entitlement to an increased rating for service-connected 
chronic myofascial syndrome of the lumbosacral spine, 
currently rated as 40 percent disabling.

3.  Entitlement to assignment of a rating in excess of 30 
percent for service-connected myofascial pain syndrome 
involving the cervical spine.

4.  Entitlement to assignment of a compensable evaluation for 
service-connected myofascial pain syndrome involving the 
dorsal spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from March 1973 to March 
1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision by a VA 
Regional Office (RO).  The issues on appeal were previously 
before the Board in April 2001 and October 2003 when they 
were remanded for additional evidentiary development.  


FINDINGS OF FACT

1.  The veteran's gastroesophageal reflux disease is 
aggravated by medication he takes for his service-connected 
disabilities.  

2.  The service-connected chronic myofascial syndrome of the 
lumbosacral spine is manifested by limitation of motion of 
the lumbar spine which equates to severe limitation of 
motion.  

3.  The service-connected myofascial pain syndrome involving 
the cervical spine is manifested by severe limitation of 
motion of the cervical spine.

4.  The service-connected myofascial pain syndrome involving 
the dorsal spine is manifested by limitation of motion which 
equates to moderate limitation of motion of the dorsal spine.




CONCLUSIONS OF LAW

1.  Service connection for gastroesophageal reflux disease is 
warranted on a secondary basis.  38 C.F.R. § 3.310(a) (2004) 
(West 2002); Allen v. Brown, 7 Vet. App. 439 (1995).

2.  The criteria for entitlement to a disability evaluation 
in excess of 40 percent for the veteran's service-connected 
myofascial pain syndrome of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7 and Code 5293 (2004).

3.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the veteran's service-connected 
myofascial pain syndrome of the cervical spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7 and Code 5290 (2004).

4.  The criteria for entitlement to a disability evaluation 
of 10 percent, but no higher, for the veteran's service-
connected myofascial pain syndrome of the dorsal spine have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Code 5291 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

The record shows that the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection and increased ratings.  
The discussions in the rating decision, statement of the 
case, supplemental statements of the case and correspondence 
from the RO have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, a letter dated in March 2004 effectively 
furnished notice to the veteran of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

While the Board recognizes that the VCAA notice to the 
veteran was subsequent to the rating decisions which gave 
rise to this appeal, the Board finds no prejudice to the 
veteran.  He was adequately furnished the type of notice 
required by VCAA and has had an opportunity to identify 
evidence and submit evidence.  Any error resulting from VCAA 
notice subsequent to the initial rating decision was harmless 
error.  The RO's subsequent actions and notice to the veteran 
effectively cured any VCAA notice defect.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The veteran was informed 
of the evidence necessary to substantiate his claims.  The 
provisions of VCAA have been substantially complied with and 
no useful purpose would be served by delaying appellate 
review for further notice of VCAA.  

The Board also notes that the March 2004 letter implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.  

The Board also finds that all VCAA assistance requirements 
have been met.  The claims file includes VA medical records 
documenting treatment for the disorders at issue over the 
period covered by the appeal.  The veteran has also been 
afforded appropriate VA examinations in connection with his 
claims, and the requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  The veteran has not identified any additional 
pertinent evidence.  

Entitlement to service connection for a stomach disability 
claimed as secondary to medications prescribed for the 
veteran's service-connected myofascial pain syndrome.

The veteran contends that service connection for a stomach 
disability is warranted on a secondary basis due to 
medication he takes to treat service-connected disabilities.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110, 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.  Secondary service 
connection may be found where a service-connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service-connected 
disorder).  Id; Allen v. Brown, 7 Vet. App. 439 (1995).

Factual Background

There is no medical evidence of a chronic stomach disability 
during service or for several years thereafter.  The service 
medical records were silent as to complaints of, diagnosis of 
or treatment for stomach disability.  

The evidence of record indicates that the veteran had been 
taking Motrin as early as January 1989 for back pain.  

A November 1992 private clinical record included the notation 
that the veteran had a history of gastroesophageal reflux per 
an upper gastrointestinal examination.  The assessment was 
gastroesophageal reflux.  

At the time of a November 1994 VA examination, the veteran 
reported that he experienced symptoms of peptic ulcer 
disease.  

In June 1999, the veteran submitted his claim of entitlement 
to service connection for gastrointestinal problems secondary 
to the medication he took for his service-connected 
disabilities.  

A June 1999 upper gastrointestinal examination was 
interpreted as revealing mild gastroesophageal reflux and an 
otherwise the upper gastrointestinal was within normal 
limits.  

The examiner who conducted a September 1999 VA examination 
included an impression of gastroesophageal reflux disease.  
The examiner noted that the medication used to treat the 
veteran's spine condition aggravated the veteran's 
gastroesophageal symptoms to an indeterminable extent.  The 
examiner seemed to indicate that the symptoms were 
exacerbated but not the condition.  

The veteran testified in March 2000 that he had 
gastrointestinal problems due to medication he was taking.  
He basically received all his health care treatment at VA.  
He testified that he had never been informed that his stomach 
problem was due to medication but when he complained of 
stomach problems, the medications were changed.  

At the time of an April 2004 VA examination, it was noted 
that the veteran had been prescribed Motrin and Flexeril to 
treat back pain.  The veteran reported that he has 
significant problems with heartburn, reflux and 
regurgitation.  The impression from the examination was 
gastroesophageal reflux disease which was not controlled by 
Omeprazole.  The examiner opined that the Motrin should not 
cause any worsening of the veteran's gastroesophageal reflux 
disease.  The examiner also noted that Flexeril is a smooth 
muscle relaxant which could cause lowering of the lower 
esophageal sphincter tone and esophagal dysmotility because 
of the smooth muscle relaxation.  The examiner found that any 
effect that the Flexeril would have on the gastroesophageal 
reflux disease would be reversible and that if the veteran 
stopped taking the medication then there would be no 
persistent worsening of the gastroesophageal reflux disease.  
He specifically noted that use of Flexeril can cause a 
worsening of the gastroesophageal reflux disease.  It was 
noted that the veteran had a upper gastrointestinal 
examination in the past which revealed the presence of mild 
gastroesophageal reflux.  

In a February 1995 statement, the veteran's representative 
noted that the Physician's Desk Reference, 50th edition 
(1996) notes that gastrointestinal problems are associated 
with the use of Motrin, with or without symptoms.  

Analysis

The service and post-service medical records show no chronic 
stomach disability until several years after the veteran's 
separation from service.  There is no competent evidence of 
record linking a stomach disability to the veteran's active 
duty service on a direct basis.  Service connection is not 
warranted for a stomach disability on a direct basis.  The 
veteran's primary theory of service connection, however, is 
one of secondary service connection: he asserts his stomach 
disability was caused or aggravated by medication he took for 
his service-connected back disabilities.  

Service connection is currently in effect for chronic 
myofascial pain syndrome of the lumbar, cervical and dorsal 
spine.  Associated with the claims file is competent evidence 
of record demonstrating that the veteran has been prescribed 
Motrin and Flexeril for treatment of back pain associated 
with the service-connected disabilities.  The examiner who 
conducted the September 1999 VA examination seemed to link 
medication taken for back pain to gastroesophageal reflux 
disease the veteran had.  The examiner who conducted the 
April 2004 VA examination affirmatively determined that use 
of Flexeril would cause a worsening of the veteran's 
gastroesophageal reflux disease.  Additionally, the Board 
also attaches weight to the submission of the Physician's 
Desk Reference notation by the veteran's representative as 
indicating that Motrin can cause gastrointestinal problems.  
Based on the above, the Board finds there is at least a state 
of equipoise of the positive evidence with the negative 
evidence on the question of whether the veteran's 
gastroesophageal reflux disease is aggravated by medication 
prescribed by VA for treatment of his service-connected 
disabilities.  Service connection is therefore warranted for 
a stomach disability on a secondary basis.  

Increased Ratings Criteria 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board notes that  during the pendency of the veteran's 
appeal, VA promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Code 5293, 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002) (codified at 38 C.F.R. pt. 4).  Later, VA 
promulgated new regulations for the evaluation of the 
remaining disabilities of the spine, effective September 26, 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. pt. 4).  The amendments renumber the 
diagnostic codes and create a general rating formula for 
rating diseases and injuries of the spine, based largely on 
limitation or loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. §  
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997);  
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

Under the previous version of the rating criteria-

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 10 percent rating for slight limitation of motion,  
a 20 percent rating for moderate limitation of motion, and a  
maximum schedular rating of 40 percent for severe limitation  
of motion.  

Under Code 5293, when disability from intervertebral disc 
syndrome is mild, a 10 percent rating is assigned.  When  
disability is moderate, with recurring attacks, a 20 percent  
evaluation is warranted.  A 40 percent rating is in order 
when disability is severe, characterized by recurring attacks 
with intermittent relief.  A maximum schedular rating of 60 
percent is awarded when disability from intervertebral disc  
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Under Code 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion.  If 
there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

Under the amended version of the rating criteria-

Lumbosacral or cervical strain is Code 5237.  Degenerative 
arthritis of the spine is Code 5242.  Intervertebral disc 
syndrome is Code 5243.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it  
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows:

1) 20 percent - forward flexion of the thoracolumbar spine 
greater than 30 degrees by not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphosis;

2) 30 percent - forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine; 

3) 40 percent - Forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45  
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero  to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used  for calculation of the combined 
range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the  
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that  individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration;  
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on  Incapacitating Episodes, whichever method results 
in the higher evaluation when all disabilities are combined.  
See 38C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2  
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Factual Background

At the time of a September 1999 VA examination, physical 
examination revealed a range of motion of the cervical spine 
of 30 degrees of forward flexion, 30 degrees of backward 
extension, 30 degrees of lateral flexion bilaterally, and 45 
degrees of rotation bilaterally.  The range of motion of the 
lumbar spine was forward flexion of 85 degrees, backward 
extension of 35 degrees, lateral flexion right and left of 40 
degrees, rotation of 35 degrees bilaterally.  Subjective 
evidence of mild pain was noted during all the maneuvers.  

A January 2001 VA clinical record reveals that the veteran 
was complaining of chronic neck and back pain with left arm 
radiculopathy.  Physical examination revealed decreased 
lumbar lordosis and increased thoracic kyphosis.  

In February and March 2001, it was noted that physical 
examination revealed pain in all motions of the neck.  The 
assessment was chronic neck pain with upper extremity 
radiculopathy.  

An April 2002 VA electromyography examination was interpreted 
as being normal without electrical evidence of radiculopathy.  

An April 2002 Magnetic Resonance Imaging (MRI) examination of 
the lumbar spine was interpreted as revealing degenerative 
changes of the lower lumbar spine.  

A May 2002 VA clinical record includes the notation that the 
veteran's back pain seemed diffuse with no true localizing 
symptoms and was most probably secondary to fibromyalgia.  

At the time of the most recent VA examination conducted in 
April 2004, the veteran complained of problems with his 
cervical and lumbar spine with radicular symptoms to his 
bilateral upper and lower extremities in addition to 
transient paresthesias.  He reported circumferential pain 
radiating to his bilateral upper and lower extremities with 
associated transient paresthesias.   The veteran stated that 
he was significantly incapacitated approximately three to 
four times per week with a duration of a few hours each time.  
Physical examination revealed that the examiner found a full 
range of motion of the cervical spine with 45 degrees of 
extension and 55 degrees of flexion.  The veteran could bend 
bilaterally 15 degrees and could rotate bilaterally 80 
degrees.  The range of motion of the lumbar spine was 5 
degrees of extension,70 degrees of flexion, 15 degrees of 
lateral bending and 85 degrees of bilateral rotation.  The 
examiner noted that the veteran had a non-anatomic 
distribution of complaints and opined that the veteran's 
complaints of radiculopathy were not substantiated by the 
evidence of record.  

Entitlement to an increased rating for service-connected 
chronic myofascial syndrome of the lumbosacral spine, 
currently rated as 40 percent disabling.

Analysis

The veteran's service-connected myofascial syndrome of the 
lumbosacral has been rated by the RO under the provisions of 
Diagnostic Code 5299-5293.  

The Board finds an increased rating is not warranted under 
either the pre-September 23, 2002, version of Diagnostic Code 
5293 or the version effective that date.  There is no 
competent evidence of record demonstrating that the 
disability is manifested by incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  The Board further notes the most recent VA 
examination which was conducted in April 2004 resulted in the 
opinion that the veteran was not experiencing any radicular 
symptoms as a result of his service-connected disability.  
This finding also weighs against a grant of an increased 
rating based on intervertebral disc syndrome.   

The veteran is already receiving the schedular maximum under 
Diagnostic Code 5292 based on limitation of motion of the 
lumbar spine.  As he is already receiving the schedular 
maximum assigned based on limitation of motion of the lumbar 
spine, an increased rating cannot be assigned under the 
provisions of 38 C.F.R. §  4.40, 4.45 and the holdings in 
Deluca.  

An increased rating for the myofascial pain syndrome of the 
lumbosacral spine is not warranted when the disability is 
evaluated under the new criteria for evaluation of spine 
disabilities.  There is no competent evidence of record 
indicating that the service-connected disability is 
manifested by any ankylosis.  As noted above, there is no 
evidence of record demonstrating that the disability is 
manifested by incapacitating episodes having a total duration 
of six weeks during the past 12 months.  There is no evidence 
of record indicating that the veteran has been prescribed bed 
rest by a physician due to his back disability.  

Entitlement to assignment of a rating in excess of 30 percent 
for service-connected myofascial pain syndrome involving the 
cervical spine.

Analysis

The veteran's service-connected myofascial pain syndrome of 
the cervical spine has been rated by the RO under the 
provisions of Diagnostic Code 5290 as 30 percent disabling.  
Under this regulatory provision, a rating of 10 percent is 
warranted for slight limitation of motion of the cervical 
spine and a 20 percent rating may be assigned for moderate 
limitation of motion of the cervical spine and a 30 percent 
rating may be assigned for severe limitation of motion of the 
cervical spine.  38 C.F.R. Part 4, Diagnostic Code 5290.

The veteran is already receiving the schedular maximum under 
Diagnostic Code 5290 based on limitation of motion of the 
cervical spine.  An increased rating cannot be assigned under 
this Diagnostic Code.  As he is already receiving the 
schedular maximum assigned based on limitation of motion of 
the lumbar spine, an increased rating cannot be assigned 
under the provisions of 38 C.F.R. §  4.40, 4.45 and the 
holdings in Deluca.  Johnston v. Brown, 10 Vet.App. 80, 85 
(1997).  

There is also no persuasive evidence of severe disc disease 
to warrant a higher rating under either version of Code 5293, 
and an increased rating for the myofascial pain syndrome of 
the cervical spine is not warranted when the disability is 
evaluated under the new criteria for evaluation of spine 
disabilities.  There is no competent evidence of record 
indicating that the service-connected disability is 
manifested by any ankylosis.  There is no evidence of record 
demonstrating that the disability is manifested by 
incapacitating episodes having a total duration of six weeks 
during the past 12 months.  There is no evidence of record 
indicating that the veteran has been prescribed bed rest by a 
physician due to his back disability.  

Entitlement to assignment of a compensable evaluation for 
service-connected myofascial pain syndrome involving the 
dorsal spine.

Analysis

The veteran's service-connected myofascial pain syndrome of 
the dorsal spine has been rated as non-compensably disabling 
under Diagnostic Code 5291.  Under this regulatory provision, 
limitation of motion of the thoracic spine will be assigned a 
noncompensable rating for slight limitation of motion, a 10 
percent rating for moderate limitation of motion, and a 10 
percent rating for severe limitation of motion.

The evidence of record demonstrates that the veteran has 
consistently reported that he experienced pain in his back.  
There is also objective of record in the form of the VA 
clinical records which demonstrate the presence of pain in 
the back.  The veteran has already been awarded compensation 
due to the loss of motion in his lumbar and cervical spine.  
Based on the benefit of the doubt, and on application of the 
holding in 38 C.F.R. §  4.40, 4.45 and Deluca, the Board 
finds that the veteran experiences moderate limitation of 
motion in his dorsal spine as well.  This warrants a 10 
percent evaluation under Diagnostic Code 5291.  The 10 
percent evaluation is the schedular maximum assignable based 
on limitation of motion of the lumbar spine for either 
moderate or severe limitation of motion.  

The Board finds a rating in excess of 10 percent for the 
dorsal spine disability is not warranted when the disability 
is evaluated under the new criteria for evaluation of the 
spine.  There is no competent evidence of record indicating 
that the service-connected disability is manifested by any 
ankylosis.  There is no evidence of record demonstrating that 
the disability is manifested by incapacitating episodes 
having a total duration of six weeks during the past 12 
months.  There is no evidence of record indicating that the 
veteran has been prescribed bed rest by a physician due to 
his back disability.  

Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met for any of 
the disabilities on appeal.  See Bagwell v. Brown, 9Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

With regard to all of the issues, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b).  However, there is 
not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant more 
favorable decisions than rendered herein.


ORDER

Entitlement to service connection for a stomach disability as 
secondary to medications taken for a service-connected 
disability is warranted.  Entitlement to a 10 percent rating 
for myofascial pain syndrome of the dorsal spine is 
warranted.  To this extent, the appeal is granted, subject to 
the laws and regulations governing monetary awards.  

Entitlement to a rating in excess of 40 percent for 
myofascial pain syndrome of the lumbar spine is not 
warranted.  Entitlement to a rating in excess of 30 percent 
for myofascial pain syndrome of the cervical spine is not 
warranted.  To this extent, the appeal is denied.   



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


